


116 HR 1182 IH: Acupuncture for Our Heroes Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1182
IN THE HOUSE OF REPRESENTATIVES

February 13, 2019
Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to ensure access to acupuncturist services through the Department of Veterans Affairs.
 
 
1.Short titleThis Act may be cited as the Acupuncture for Our Heroes Act.  2.Inclusion of acupuncturist services at veterans health facilities (a)Acupuncturist services (1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1720J.Provision of acupuncturist services 
(a)In generalThe Secretary shall carry out a program to provide acupuncturist services to veterans enrolled in the health care system established under section 1705(a) of this title (without the requirement of a referral).  (b)LocationsThe program under subsection (a) shall be carried out at in at least one facility of the Department in each Veterans Integrated Service Network. In selecting such facilities, the Secretary shall ensure that the program is carried out in both urban and rural areas. 
(c)Services availableThe Secretary shall ensure that the acupuncturist services available under the program are able to address, at a minimum, the following: (1)Chronic and acute pain. 
(2)Cancer pain.  (3)Postoperative nausea and vomiting. 
(4)Postsurgical gastroparesis syndrome.  (5)Opioid-induced constipation. 
(6)Opioid-induced pruritus.  (7)Chemotherapy-induced neuropathy. 
(8)Aromatase inhibitor-associated joint pain.  (9)Neck dissection-related pain and dysfunction. 
(10)Stress management.  (11)Mental health conditions. 
(12)Substance abuse.  (13)Symptoms relating to traumatic brain injury and post-traumatic stress. 
(d)Administration 
(1)The Secretary shall carry out the program through— (A)qualified acupuncturists appointed as employees of the Department located at medical centers and clinics of the Department; and 
(B)through contract qualified acupuncturists if— (i)the Secretary is unable to make appointments described in subparagraph (A); 
(ii)a patient requires specialty care that an employee under such subparagraph is not able to provide to the patient; or  (iii)there is an emergency that requires the use of such a contract acupuncturist. 
(2)The Secretary shall provide training and materials to health care providers of the Department who provide primary care to veterans to explain the benefits of acupuncturist services.  (3)In this section, the term qualified acu­punc­tur­ist means, with respect to the furnishing of services in a State, an individual who licensed or certified in the State in which the services are furnished, or, in the case of services furnished in a State that does not provide for such licensure or certification, meets such criteria (such as accreditation through an appropriate nationally recognized certification authority for acupuncturists) as the Secretary may specify. In specifying such requirements, the Secretary may use the same requirements as those established by such a certification authority. 
(e)RegulationsThe Secretary shall prescribe regulations to carry out this section..  (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new section: 
 
 
1720J. Provision of acupuncturist services.. 
(3)Conforming amendmentSection 1701(6) of such title is amended by adding at the end the following new subparagraph:  (H)Acupuncturist services in accordance with section 1720J of this title.. 
(b)Advisory committee 
(1)In generalSubchapter III of chapter 5 of such title is amended by adding at the end the following new section:  547.Advisory committee on acupuncturist services (a)Acupuncture advisory committee (1)The Secretary shall establish an advisory committee to be known as the Advisory Committee on Acupuncturist Services (in this section referred to as the Committee) to provide the Secretary with assistance and advice in the development and implementation of the program established by section 1720J of this title. 
(2)The Committee shall consist of members appointed by the Secretary from the general public, including— (A)not fewer than five practicing acu­punc­tur­ists, of which at least four shall be State licensed acupuncturists; 
(B)one veteran from each of the Armed Forces; and  (C)not fewer than two representatives from veterans service organizations. 
(b)DutiesThe Committee shall— (1)review and evaluate the ability of a veteran to access an acupuncturist at facilities of the Department; 
(2)advise the Secretary with respect to— (A)protocols governing direct access to acupuncture care; 
(B)protocols governing the scope of practice of acupuncture practitioners;  (C)the definitions of services to be provided by acupuncturists; and 
(D)such other matters the Secretary determines appropriate; and  (3)upon the determination of the Secretary that the program of acupuncturist services under section 1720J of this title has been fully implemented, submit to the Secretary a report containing the evaluation of the Committee of the implementation of such program. 
(c)ChairmanThe Secretary shall designate one member of the Committee to serve as the chairman of the Committee.  (d)MeetingsThe Committee shall meet at the call of the Chairman, but not fewer than three times during each fiscal year, beginning in the fiscal year following the fiscal year in which this section is enacted. 
(e)ReportFollowing the date on which the Committee submits to the Secretary the report under subsection (b)(4), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report containing the following: (1)A copy of the Committee report, together with the comments of the Secretary on the report. 
(2)An explanation of the criteria and rationale that the Secretary used to determine that the program of acupuncturist services under section 1720J of this title was fully implemented, as described in such subsection (b)(4).  (3)The views of the Secretary regarding the future implementation of such program.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 546 the following new item:   547. Advisory committee on acupuncturist services..  (c)Conforming amendments (1)Authority for appointmentsSection 7401(1) of title 38, United States Code, is amended by inserting acupuncturists, after chiropractors,. 
(2)Period of appointmentsSection 7403 of such title is amended by adding at the end the following new subparagraph:  (I)Acupuncturists.. 
(3)PaySection 7404 of such title is amended by adding at the end the following new subsection:  (f)The position of acupuncturist specified in section 7401(1) of this title shall be the grade of GS–12 or higher under the General Schedule under section 5332 of title 5.. 
(4)Malpractice and negligence suitsSection 7316(a)(2) of such title is amended by inserting acupuncturist, after chiropractor,.  (5)Hours and conditionsSection 7421(b) of such title is amended by adding at the end the following new paragraph: 
 
(9)Acupuncturists..   (6)Effective dateThe amendment made by paragraph (4) apply with respect to services provided on or after the date that is 270 days after the date of enactment of this Act. 

